Securities Act Registration No. 002-73468 Investment Company Act Registration No. 811-03235 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 25, 2009 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 30 and/or x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 31 (Check appropriate box or boxes.) x FMI COMMON STOCK FUND, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 226-4555 (Registrant’s Telephone Number, including Area Code) Copy to: Ted D. Kellner Richard L. Teigen 100 East Wisconsin Avenue, Suite 2200 Foley & Lardner LLP Milwaukee, Wisconsin 53202 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) £ on pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) T on January 29, 2010 pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2), of Rule If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment No. 30 to the Registration Statement of FMI Common Stock Fund, Inc. (the “Fund”) is being filed for purposes of conforming the Fund’s Prospectus to the Summary Prospectus Rule as set forth in 17 CFR Parts 230, 232, 239 and 274. PROSPECTUS January 29, 2010 FMI Common Stock Fund, Inc. (Ticker Symbol: FMIMX) FMI Common Stock Fund is a no-load mutual fund seeking long-term capital appreciation by investing in small- to mid-capitalization value stocks. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section 2 More Information About the Fund’s Principal Investment Strategies and Disclosure of Portfolio Holdings 7 Investment Objective and Strategies 7 Disclosure of Portfolio Holdings 8 Management of the Fund 8 The Fund’s Share Price 9 Purchasing Shares 9 Redeeming Shares 13 Market Timing Procedures 16 Exchanging Shares 17 Dividends, Distributions and Taxes 17 Index Description 17 Financial Highlights 19 FMI Common Stock Fund, Inc. 100 East Wisconsin Avenue, Suite 2200 (414) 226-4555 Milwaukee, WI 53202 www.fmifunds.com SUMMARY SECTION Investment Objective:FMI Common Stock Fund (the “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee None(1) Exchange Fee None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 0.26% Total Annual Fund Operating Expenses 1.26% (1)Our transfer agent charges a fee of $15.00 for each wire redemption. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $128 $400 $692 $1,523 2 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 35% of the average value of its portfolio. Principal Investment Strategies:The Fund invests mainly in small- to medium-capitalization (generally, companies with less than $5 billion market capitalization) value stocks of companies listed or traded on a national securities exchange or on a national securities association.The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk. The Fund believes good businesses have some or all of the following characteristics: •A strong, defendable market niche or products and services niche that is difficult to replicate •A high degree of relative recurring revenue •Modestly priced products or services •Attractive return-on-investment economics (namely, where return on investment exceeds acompany’s cost of capital over a three to five year period) •Above-average growth or improving profitability prospects The Fund considers valuation: •On both an absolute and relative to the market basis •Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s adviser will generally sell a portfolio security when the advisor believes: •The security has achieved its value potential •Such sale is necessary for portfolio diversification •Changing fundamentals signal a deteriorating value potential •Other securities have a better value potential Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals: • Stock Market Risk:The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. • Medium Capitalization Companies Risk:Medium capitalization companies tend to be more susceptible to adverse business or economic events than large capitalization companies, and there is a risk that the securities of medium capitalization companies may have limited liquidity and greater price volatility than securities of large capitalization companies. 3 • Small Capitalization Companies Risk:Small capitalization companies typically have relatively lower revenues, limited product lines and lack of management depth, and may have a smaller share of the market for their products or services, than large and medium capitalization companies.There is a risk that the securities of small capitalization companies may have limited liquidity and greater price volatility than securities of large and medium capitalization companies, which can negatively affect the Fund’s ability to sell these securities at quoted market prices.Finally, there are periods when investing in small capitalization company stocks falls out of favor with investors and these stocks may underperform. • Value Investing Risk:The Fund's portfolio managers may be wrong in their assessment of a company's value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time "value" investing falls out of favor with investors. During these periods, the Fund's relative performance may suffer. • Market Timing Risk: Frequent purchases and redemptions of Fund shares by a shareholder may harm other Fund shareholders by interfering with the efficient management of the Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of their shares.However, the Fund's Board of Directors has determined not to adopt policies and procedures that discourage frequent purchases and redemptions of Fund shares because the Fund has not experienced frequent purchases and redemptions of Fund shares that have been disruptive to the Fund. The Fund's Board of Directors may reconsider its decision not to adopt policies and procedures if it determines there is unusual trading in Fund shares. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare to the performance of the Russell 2000 Index.For additional information on this index, please see “Index Description” in the Prospectus.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. 4 FMI Common Stock Fund (Total return for the calendar year) Note:During the ten year period shown on the bar chart, the Fund’s highest total return for a quarter was []% (quarter ended []) and the lowest total return for a quarter was -[]% (quarter ended []). After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years FMI Common Stock Fund Return before taxes []% []% []% Return after taxes on distributions []% []% []% Return after taxes on distributions and sale of Fund shares []% []% []% Russell 2000 Index (reflects no deduction for fees, expenses or taxes) []% []% []% Investment Adviser: Fiduciary Management, Inc. is the investment adviser for the Fund. Portfolio Managers:All investment decisions are made by a team of investment professionals representing the investment adviser, any of whom may make recommendations subject to final approval of Ted Kellner or Patrick J. English. Portfolio Manager Experience with Adviser Title with Adviser Ted Kellner Since 1980 Chief Executive Officer Patrick J. English Since 1986 President and Treasurer John S. Brandser Since 1995 Senior Vice President, Secretary, Chief Operating Officer and Chief Compliance Officer Matthew J. Goetzinger Since 2004 Research Analyst Robert M. Helf Since 1997 Research Analyst Karl T. Poehls Since 2008 Research Analyst Andy P. Ramer Since 2002 Research Analyst 5 Purchase and Sale of Fund Shares:You may purchase or redeem Fund shares on any business day by written request via mail (FMI Common Stock Fund, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone 1-800-811-5311, or through a financial intermediary.Purchases and redemptions by telephone are only permitted upon previously receiving appropriate authorization.Effective December 31, 2009, the Fund is closed to new investors, subject to certain conditions. Transactions will only occur on days the New York Stock Exchange is open.To purchase or redeem shares of the Fund, investors must submit their request in good order to the Fund by 4:00 p.m. Eastern time to receive the net asset value calculated on that day.“Good order” means your purchase or redemption request includes the name of the Fund, the dollar amount of shares to be purchased or the amount of money or shares to be redeemed, a purchase application, if applicable, and a check payable to “FMI Common Stock Fund, Inc.”, if applicable.If a request in good order is received after 4:00 p.m. Eastern time, it will be processed the next business day.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly for information relative to the purchase or sale of Fund shares.The minimum initial investment amount for all new accounts is $1,000.The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS INVESTMENT OBJECTIVE AND STRATEGIES The Fund seeks long-term capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval. The Fund, in response to adverse market, economic, political or other conditions, may take temporary defensive positions.This means that the Fund will invest some or all of its assets in money market instruments (like U.S. Treasury Bills, commercial paper or repurchase agreements).The Fund will not be able to achieve its investment objective of long-term capital appreciation to the extent that it invests in money market instruments since these securities do not appreciate in value.When the Fund is not taking a temporary defensive position, it still will hold some cash and money market instruments so that it can pay its expenses, satisfy redemption requests or take advantage of investment opportunities. The Fund’s portfolio managers are patient investors.The Fund does not attempt to achieve its investment objective by active and frequent trading of common stocks. The Fund invests mainly in small- to medium-capitalization (generally, companies with less than $5 billion market capitalization) value stocks of companies listed or traded on a national securities exchange or on a national securities association. The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk. The Fund believes good businesses have some or all of the following characteristics: •A strong, defendable market niche or products and services niche that is difficult to replicate •A high degree of relative recurring revenue •Modestly priced products or services •Attractive return-on-investment economics (namely, where return on investment exceeds a company’s cost of capital over a three to five year period) •Above-average growth or improving profitability prospects The Fund considers valuation: •On both an absolute and relative to the market basis •Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s adviser will generally sell a portfolio security when the adviser believes: •The security has achieved its value potential •Such sale is necessary for portfolio diversification •Changing fundamentals signal a deteriorating value potential •Other securities have a better value potential 7 DISCLOSURE OF PORTFOLIO HOLDINGS The Statement of Additional Information (the “SAI”) for the Fund, which is incorporated by reference into this Prospectus, contains a description of the Fund’s policies and procedures respecting disclosure of its portfolio holdings. MANAGEMENT OF THE FUND Fiduciary Management, Inc. (the “Adviser”) is the Fund’s investment adviser.The Adviser’s address is: 100 East Wisconsin Avenue, Suite Milwaukee, WI53202 The Adviser has been in business since 1980 and has been the Fund’s only investment adviser.As the investment adviser to the Fund, the Adviser manages the investment portfolio for the Fund.The Adviser makes the decisions as to which securities to buy and which securities to sell.The annual investment advisory fee the Fund pays the Adviser is equal to 1.00% of the Fund’s average daily net assets. A discussion regarding the basis for the Board of Directors approving the investment advisory agreement with the Adviser is available in the Fund’s semi-annual report to shareholders for the most recent period ended March All investment decisions are made by a team of investment professionals representing the Adviser, any of whom may make recommendations subject to the final approval of Ted D. Kellner or Patrick J. English.Other senior members of the investment team are John S. Brandser, Matthew J. Goetzinger, Robert M. Helf, Karl T. Poehls and Andy P. Ramer. Mr. Kellner, CFA has been a portfolio manager since the Fund commenced operation on December 18, 1981 and has been employed by the Adviser in various capacities since 1980, currently serving as Chairman of the Board and Chief Executive Officer. Mr. English, CFA has been a portfolio manager since October 1, 1997 and has been employed by the Adviser in various capacities since 1986, currently serving as President and Treasurer.Mr. Brandser has been employed by the Adviser in various capacities since 1995, currently serving as Senior Vice President, Secretary, Chief Operating Officer and Chief Compliance Officer.Matthew J. Goetzinger, CFA has been employed by the Adviser since July 2004 as a Research Analyst.Robert M. Helf, CFA, has been employed by the Adviser since 1997 as a Research
